SUMMARY ORDER
The United States appeals from a partial judgment in favor of the plaintiffsappellees, Stuart and Susanne Hirshfield, granting summary judgment on their claim for reimbursement of penalties paid in response to an untimely notice of deficiency. Hirshfield v. United States, 177 F.Supp.2d 220, 221 (S.D.N.Y.2001); see also Hirshfield v. United States, No. 99 Civ. 1828, 2001 WL 579783, 2001 U.S. Dist. LEXIS 6955 (S.D.N.Y. May 31, 2001). For the reasons stated in an opinion we issue today on substantially the same questions raised in this appeal, Carroll v. United States, 339 f.3D 61 (2d Cir.2003), we affirm the judgment of the district court.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.